DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); InreGoodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225USPQ645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In reVogel, 422F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double
patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 19-29 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11,284,108 although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same scope of the invention, but using different variations of the claim language.
Instant Application: 17/672,880
Conflicting U.S. Patent No: 11,284,108
19. A method for processing a video signal comprising: receiving intra prediction mode information for a current block, wherein the intra prediction mode information indicates one of a plurality of intra prediction modes included in an intra prediction mode set, wherein the intra prediction mode set comprises a plurality of angle modes, and the plurality of angle modes comprises a basic angle mode and an extended angle mode, wherein the basic angle mode is a mode corresponding to an angle within a preset first angle range; determining, based on at least one of a shape and size of the current block, whether to use the extended angle mode; when the extended angle mode is used, determining the extended angle mode based on a sum of an index of a basic angle mode corresponding to the extended angle mode and a predetermined offset, wherein the sum of the index of the basic angle mode corresponding to the extended angle mode and the predetermined offset represents the extended angle mode; and decoding the current block based on the determined the extended angle mode, wherein the number of extended angle modes in the intra prediction mode set is set below the number of basic angle modes.
1. A method for processing a video signal comprising: receiving intra prediction mode information for a current block, wherein the intra prediction mode information indicates one of a plurality of intra prediction modes included in an intra prediction mode set, wherein the intra prediction mode set comprises a plurality of angle modes, and the plurality of angle modes comprises a basic angle mode and an extended angle mode, wherein the basic angle mode is a mode corresponding to an angle within a preset first angle range; determining the extended angle mode based on a sum of an index of a basic angle mode corresponding to the extended angle mode and a predetermined offset, wherein the sum of the index of the basic angle mode corresponding to the extended angle mode and the predetermined offset represents the extended angle mode; and decoding the current block based on the determined the extended angle mode.
5. The method of claim 1, wherein whether to use the extended angle mode is determined based on at least one of a shape and size of the current block.
6. The method of claim 1, wherein the number of extended angle modes in the intra prediction mode set is set below the number of basic angle modes.
20. The method of claim 19, wherein the extended angle mode is an angle mode between basic angle modes within the first angle range.
2. The method of claim 1, wherein the extended angle mode is an angle mode between basic angle modes within the first angle range.
21. The method of claim 19, wherein an interval between the extended angle modes of the intra prediction mode set is set based on an interval between corresponding basic angle modes.
3.The method of claim 1, wherein an interval between the extended angle modes of the intra prediction mode set is set based on an interval between corresponding basic angle modes.
22. The method of claim 21, wherein an angle interval between the extended angle modes is set to be the same as an angle interval between the corresponding basic angle modes.
4. The method of claim 3, wherein an angle interval between the extended angle modes is set to be the same as an angle interval between the corresponding basic angle modes.
23. A video signal processing apparatus comprising a processor, wherein processor is configured to: receive intra prediction mode information for a current block, wherein the intra prediction mode information indicates one of a plurality of intra prediction modes configuring an intra prediction mode set, wherein the intra prediction mode set comprises a plurality of angle modes, and the plurality of angle modes comprises a basic angle mode and an extended angle mode, wherein the basic angle mode is a mode corresponding to an angle within a preset first angle range; determine, based on at least one of a shape and size of the current block, whether to use the extended angle mode; when the extended angle mode is used, determine the extended angle mode based on a sum of an index of a basic angle mode corresponding to the extended angle mode and a predetermined offset, wherein the sum of the index of the basic angle mode corresponding to the extended angle mode and the predetermined offset represents the extended angle mode, and decode the current block based on the determined the extended angle mode, wherein the number of extended angle modes in the intra prediction mode set is set below the number of basic angle modes.
7. A video signal processing apparatus comprising a processor, wherein processor is configured to: receive intra prediction mode information for a current block, wherein the intra prediction mode information indicates one of a plurality of intra prediction modes configuring an intra prediction mode set, wherein the intra prediction mode set comprises a plurality of angle modes, and the plurality of angle modes comprises a basic angle mode and an extended angle mode, wherein the basic angle mode is a mode corresponding to an angle within a preset first angle range; determine the extended angle mode based on a sum of an index of a basic angle mode corresponding to the extended angle mode and a predetermined offset, wherein the sum of the index of the basic angle mode corresponding to the extended angle mode and the predetermined offset represents the extended angle mode, and decode the current block based on the determined the extended angle mode.
11. The video signal processing apparatus of claim 7, wherein whether to use the extended angle mode is determined based on at least one of a shape and size of the current block.
12. The video signal processing apparatus of claim 7, wherein the number of extended angle modes in the intra prediction mode set is set below the number of basic angle modes.
24. The video signal processing apparatus of claim 23, wherein the extended angle mode is an angle mode between basic angle modes within the first angle range.
8. The video signal processing apparatus of claim 7, wherein the extended angle mode is an angle mode between basic angle modes within the first angle range.
25. The video signal processing apparatus of claim 23, wherein an interval between the extended angle modes of the intra prediction mode set is set based on an interval between corresponding basic angle modes.
9. The video signal processing apparatus of claim 7, wherein an interval between the extended angle modes of the intra prediction mode set is set based on an interval between corresponding basic angle modes.
26. The video signal processing apparatus of claim 25, wherein an angle interval between the extended angle modes is set to be the same as an angle interval between the corresponding basic angle modes.
10. The video signal processing apparatus of claim 9, wherein an angle interval between the extended angle modes is set to be the same as an angle interval between the corresponding basic angle modes.
27. A video signal encoding apparatus comprising a processor, wherein processor is configured to: determine intra prediction mode information for a current block, wherein the intra prediction mode information indicates one of a plurality of intra prediction modes configuring an intra prediction mode set, wherein the intra prediction mode set comprises a plurality of angle modes, and the plurality of angle modes comprises a basic angle mode and an extended angle mode, wherein a sum of an index of the basic angle mode corresponding to the extended angle mode and a predetermined offset represents the extended angle mode, whether to use the extended angle mode is determined based on at least one of a shape and size of the current block, and generate a bitstream including the intra prediction mode information, wherein the number of extended angle modes in the intra prediction mode set is set below the number of basic angle modes.
13. A video signal encoding apparatus comprising a processor, wherein processor is configured to: determine intra prediction mode information for a current block, wherein the intra prediction mode information indicates one of a plurality of intra prediction modes configuring an intra prediction mode set, wherein the intra prediction mode set comprises a plurality of angle modes, and the plurality of angle modes comprises a basic angle mode and an extended angle mode, wherein a sum of an index of the basic angle mode corresponding to the extended angle mode and a predetermined offset represents the extended angle mode, and generate a bitstream including the intra prediction mode information.
28. A non-transitory computer-readable medium storing a bitstream, the bitstream being decoded by a decoding method, wherein the decoding method, comprising: receiving intra prediction mode information for a current block, wherein the intra prediction mode information indicates one of a plurality of intra prediction modes configuring an intra prediction mode set, wherein the intra prediction mode set comprises a plurality of angle modes, and the plurality of angle modes comprises a basic angle mode and an extended angle mode, wherein the basic angle mode is a mode corresponding to an angle within a preset first angle range; determining, based on at least one of a shape and size of the current block, whether to use the extended angle mode; when the extended angle mode is used, determining the extended angle mode based on a sum of an index of a basic angle mode corresponding to the extended angle mode and a predetermined offset, wherein the sum of the index of the basic angle mode corresponding to the extended angle mode and the predetermined offset represents the extended angle mode, and decoding the current block based on the determined the extended angle mode, wherein the number of extended angle modes in the intra prediction mode set is set below the number of basic angle modes.
14. A non-transitory computer-readable medium storing a bitstream, the bitstream being decoded by a decoding method, wherein the decoding method, comprising: receiving intra prediction mode information for a current block, wherein the intra prediction mode information indicates one of a plurality of intra prediction modes configuring an intra prediction mode set, wherein the intra prediction mode set comprises a plurality of angle modes, and the plurality of angle modes comprises a basic angle mode and an extended angle mode, wherein the basic angle mode is a mode corresponding to an angle within a preset first angle range; determining the extended angle mode based on a sum of an index of a basic angle mode corresponding to the extended angle mode and a predetermined offset, wherein the sum of the index of the basic angle mode corresponding to the extended angle mode and the predetermined offset represents the extended angle mode, and decoding the current block based on the determined the extended angle mode.

It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to combine the teachings of current Application 17/672,880 although the conflicting claims are not identical, they are not patentably distinct from each other, because they are obvious variations of each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/  Primary Examiner, Art Unit 2487